Citation Nr: 1502963	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for major depressive disorder, prior to January 24, 2012.

2.  Entitlement to an evaluation in excess of 70 percent for major depressive disorder, beginning January 24, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to July 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of this appeal, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  In September 2014, the Veteran expressly withdrew this claim.  As such, this issue is not currently before the Board and will not be discussed herein. 


FINDINGS OF FACT

1.  Prior to May 16, 2008, the Veteran's major depressive disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, constant irritability, frequent social withdrawal and isolation, flat affect, occasional thoughts of suicide, difficulty sleeping, moderate inappropriate behavior, infrequent auditory hallucinations, and global assessment functioning (GAF) scores ranging from 50 to 70.  

2.  Beginning May 16, 2008, the Veteran's major depressive disorder has been primarily manifested by severe depression, anxiety, chronic sleep impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work-like setting, occasional thoughts of suicide and harming others, paranoia, auditory/visual hallucinations, GAF scores ranging from 40 to 70, difficulty in establishing and maintaining effective work and social relationships, reduced reliability and 

productivity, and occupational and social impairment with deficiencies in most areas.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no more, for major depressive disorder, prior to May 16, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an evaluation of 70 percent, but no more, for major depressive disorder, from May 16, 2008 to January 23, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for an evaluation in excess of 70 percent for major depressive disorder, since January 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial 

unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's May 2008 letter to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.  Having obtained updated treatment records, the directives of the Board's December 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).    

In July 2005, July 2007, October 2008, and January 2012, the RO provided the Veteran with VA examinations to determine the severity of his major depressive disorder.  The VA examiners who conducted each evaluation interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  The examiners also appropriately addressed the objective findings relevant to the Veteran's major depressive disorder, as well as the functional impact of the disability upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation for Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

In an April 2008 rating decision, the RO granted service connection and an initial evaluation of 10 percent for the Veteran's major depressive disorder, effective November 10, 2004.  In May 2014, the RO issued a rating decision which increased the rating to 70 percent, beginning January 24, 2012.  

Under Diagnostic Code 9434, major depressive disorder is rated 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 30 percent rating for major depressive disorder is warranted when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to symptoms identified as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss such as, forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent rating for major depressive disorder is warranted when there is evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for major depressive disorder when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A maximum rating of 100 percent for major depressive disorder is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Additionally, the Board acknowledges that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD) since childhood, personality disorder not otherwise specified, schizophrenia, and moderate recurrent major depressive disorder.  When the symptoms and/or degree of impairment due to a veteran's service connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board will attribute all psychiatric symptoms in question to the Veteran's service-connected major depressive disorder.  

For the reasons discussed below, the Board finds that the Veteran's May 16, 2008 VA treatment report provides the first objective evidence of record that the manifestations of his service-connected psychiatric disorder warrant higher disability evaluations for the appeal periods prior to and since May 16, 2008.  In particular, the Board finds that the Veteran's symptomatology and disability picture is more congruent with an initial evaluation of 50 percent, prior to May 16, 2008, and with a 70 percent evaluation, but no more, thereafter.

A.  Prior to May 16, 2008

VA treatment records prior to May 16, 2008 reveal that the Veteran's major depressive disorder was manifested primarily by ongoing depression and anxiety, long-term intermittent thoughts of suicide, intact thinking, memory, and judgment, infrequent auditory hallucinations, nightmares, normal speech, and social and occupational dysfunction, with GAF scores ranging from 50 to 60.  A GAF score of 51-60 indicates moderate symptoms or "moderate difficulty in social, occupational or school functioning."  A GAF score of 41-50 is assigned where there are serious symptoms or "any serious impairment in social, occupational, or school functioning."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM), at 46-47 (1994).  

In July 2005, the Veteran was provided a VA examination for mental disorders.  During the examination, the Veteran reported constant irritability, frequent social withdrawal and isolation, and mild sleep impairment.  He reported a history of suicide attempts and indicated that he was being treated with anti-psychotic and anti-depressant medications.  Examination of the Veteran revealed that his mood was anxious and depressed; his appearance was clean, neatly groomed, and appropriately dressed; his speech was spontaneous, clear, and coherent; and his attitude to be cooperative, friendly, attentive, suspicious, and guarded; his affect was constricted; his thought processes were logical, relevant, and coherent; he showed no signs of delusions or hallucinations; and his judgment, insight, and memory were intact.  The examiner noted moderate inappropriate behavior, occasional thoughts of suicide, and moderate to severe problems with daily living activities.  The examiner assigned a GAF score of 65, which signifies mild symptoms or difficulty in social, occupational, or school functioning, "but generally functioning pretty well, has some meaningful interpersonal relationships."  See DSM, at 46-47.  Moreover, the examiner provided a diagnosis of chronic PTSD and indicated that the Veteran's depression "may" be related to his PTSD.

The Veteran was afforded a second VA examination for mental disorders in July 2007.  The Veteran reported that after seven or eight years of marriage, he and his first wife divorced.  He reported that thoughts of suicide, drug abuse, and alcohol abuse caused many of his marital problems.  The Veteran indicated that his psychiatric condition rendered him unemployable.  He also reported severe and continuous depression.  The VA examiner noted that the Veteran was clean, neatly groomed, and casually dressed.  His attitude was evasive, and his affect was blunted and flat.  The examiner also reported that the Veteran was anxious, but that his thoughts were intact.  The examiner found his behavior to be appropriate.  During examination, the Veteran reported infrequent auditory hallucinations, no panic attacks, and no thoughts of homicide/suicide.  The examiner noted that the Veteran, while perhaps not a reliable informant, was able to freely recall events from across his lifespan.  The examiner also noted that the Veteran responded to personality screening inconsistently and with extreme symptom amplification.  The examiner assigned a GAF score of 55, which signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  The examiner indicated that the Veteran's moderate to severe symptoms caused severe social and occupational dysfunction.  Nevertheless, the examiner noted that the Veteran's occupational and social impairment seemed self-imposed and excessive. 

Prior to May 16, 2008, the medical evidence of record shows the reported GAF scores ranging from 50 to 70.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Based on the foregoing, the Board finds that the Veteran's GAF scores during this appeal period are appropriately compensated by a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity.  By contrast, the Board finds his GAF scores are not reflective of a 70 percent evaluation, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Furthermore, while GAF scores can be helpful in assessing psychiatric disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2014).  

The totality of the evidence and clinical findings shows that prior to May 16, 2008, the Veteran's service-connected major depressive disorder was manifested by no more than occupational and social impairment, with reduced reliability and productivity due to symptoms such as depression, anxiety, constant irritability, frequent social withdrawal and isolation, flat affect, occasional thoughts of suicide, difficulty sleeping, moderate inappropriate behavior, infrequent auditory hallucinations, and GAF scores ranging from 50 to 70.  Based on this evidence, the Board finds that manifestations of the Veteran's service-connected major depressive disorder are most appropriately compensated by a 50 percent evaluation prior to May 16, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.    

The Board has considered whether the Veteran's disability picture prior to May 16, 2008, warrants an initial evaluation in excess of 50 percent.  Based on a longitudinal review of the evidence, a higher evaluation for this appeal period is not warranted.  VA examiners regularly found the Veteran to be clean, neatly groomed, and appropriately dressed.  On multiple examinations, the Veteran was found to demonstrate clear insight and judgment, intact memory, and logical, relevant, and coherent thought processes, and he did not appear to be delusional, psychotic, or a danger to himself or others.  

Accordingly, the Board concludes that an initial evaluation of 50 percent, but no more, is warranted for the Veteran's service-connected major depressive disorder, prior to May 16, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.

B.  Since May 16, 2008

In May 2008, the Veteran was evaluated for his psychiatric disorder.  He reported ongoing migraine headaches, passing thoughts of suicide and homicide, and auditory and visual hallucinations.  The examiner found orientation and memory to be intact, judgment to be fair to good, and insight to be fair to good.  The examiner provided diagnoses of depressive disorder, with "psychotic fragile X syndrome," PTSD, and anxiety.  The examiner assigned a GAF score range of 48 to 50.  Subsequent examinations in June and September 2008 revealed similar findings, with GAF scores from 46 to 48.  These scores represent serious symptoms or "any serious impairment in social, occupational, or school functioning."  See DSM, at 46-47.   

In October 2008, the Veteran underwent a VA examination for mental disorders.  The VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  The Veteran reported that he was depressed and had thoughts of homicide/suicide two to three times per month when his service-connected migraine headaches were worse.  The Veteran also reported having difficulty sleeping and indicated that he experienced auditory hallucinations.  The examiner found the Veteran's remote memory to be moderately impaired and his recent memory to be mildly impaired.  The examiner reported the frequency and severity of the Veteran's psychiatric condition as "major depression, chronic, severe with suicidal ideation."  The examiner offered diagnoses of schizophrenia and major depressive disorder and estimated a GAF score of 70, which signifies mild symptoms or difficulty in social, occupational, or school functioning, "but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The examiner found the Veteran to be an unreliable informant.  The examiner also indicated that the Veteran did not exhibit total occupational and social impairment, as his major depressive disorder did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Likewise, the examiner found no reduced reliability and productivity, no inability to perform occupational tasks, and no decrease in occupational efficiency.  The examiner noted that the Veteran's symptoms were controlled by continuous medication.

In January 2012, the Veteran underwent a VA examination for mental disorders.  The Veteran reported numerous symptoms, including sadness (10 on a 0-10 scale), loss of pleasure, loss of motivation, trouble sleeping, low energy, decreased appetite, suicidal thoughts, weight loss, frequent crying, guilt, feelings of worthlessness, difficulty concentrating, nervousness, anger/irritability, panic attacks, nightmares, repetitive thoughts or behaviors, and auditory hallucinations.  The Veteran also reported that he was unemployed and had not worked since 1992.  The Veteran was neatly dressed, well-groomed, and generally cooperative.  The Veteran's affect was blunted and restricted, but he was alert and oriented.  The examiner also stated that the Veteran seemed depressed, but also somewhat adjusted to the chronicity of his disorder, and that he had a tendency to exaggerate his impairment of functioning.  After reviewing the claims file and evaluating the Veteran, the VA examiner provided diagnoses of chronic PTSD since childhood, personality disorder not otherwise specified, and moderate recurrent major depressive disorder.  The examiner noted that the Veteran's major depressive disorder was primarily manifested by depression, anxiety, chronic sleep impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  A GAF score of 60 was assigned based on the examiner's opinion that the Veteran's limitations appeared to be self-imposed.

The Veteran's GAF scores after May 16, 2008 ranged from 40 to 70.  In particular, his GAF scores from VA treatment reports dated in May, June, and September 2008 ranged from 46 to 50, and his scores from VA treatment reports dated in April, June, September, and December 2011 ranged from 40 to 45.  GAF scores of 41 to 50 indicate serious symptoms or "any serious impairment in social or occupational functioning."  DSM, at 46-47.  A GAF score of 31 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.    

The Board acknowledges that the Veteran was assigned a GAF score of 70 during his October 2008 VA examination and a GAF score of 60 on his January 2012 VA examination.  However, based on a longitudinal review of the record, the Board finds it significant that the assignment of these higher GAF scores only occurred when the VA examiners found the Veteran to be an unreliable informant or when they found his reported occupational and social impairment to be unreliable, self-imposed, and excessive.  All other GAF scores assigned during this period ranged from 40 to 45.  Regardless, when evaluating psychiatric disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.

Since May 16, 2008, the Veteran received medical treatment on numerous occasions for his service-connected major depressive disorder.  Although he demonstrated fair insight and judgment, logical thought processes, normal speech, the Veteran was found to exhibit severe depression, anxiety, nightmares, flat affect, paranoia, auditory/visual hallucinations, and occasional thoughts of suicide and harming others.  The Board finds that these manifestations of the Veteran's service-connected major depressive disorder are appropriately compensated by a 70 percent rating since May 16, 2008.  Throughout this time period, the Veteran's major depressive disorder has been manifested by depression, anxiety, chronic sleep impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and thoughts of suicide and harming others.   
  
The totality of the evidence and clinical findings shows that beginning May 16, 2008, the Veteran's major depressive disorder has been primarily manifested by severe depression, anxiety, chronic sleep impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work-like setting, occasional thoughts of suicide and harming others, paranoia, auditory/visual hallucinations, GAF scores ranging from 40 to 70, difficulty in establishing and maintaining effective work and social relationships, reduced reliability and productivity, and occupational and social impairment with deficiencies in most areas.  While there were fluctuations in the assigned GAF scores during this period, the Board finds it significant that most GAF scores were 40 to 45, which demonstrates, at best, serious symptoms or any serious impairment in social or occupational functioning; and at worst, some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Thus, the Board finds that manifestations of the Veteran's service-connected major depressive disorder are most appropriately compensated by a 70 percent evaluation, but no more, beginning May 16, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.    

The Board has considered whether the Veteran is entitled to an increased disability evaluation in excess of 70 percent beginning May 16, 2008.  However, a 100 percent evaluation for the Veteran's service-connected major depressive disorder is not warranted because the evidence of record does not establish total occupational and social impairment with symptomatology analogous to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In fact, the January 2012 VA examiner found the Veteran to be neatly dressed, generally cooperative, alert, well-groomed, and well-oriented.  While the VA examiner noted that the Veteran had limitations in social and occupational functioning due to his major depressive disorder, the examiner found that the Veteran did not demonstrate total occupational or social impairment or gross deficiencies in judgment or thought processes.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Accordingly, the criteria for an evaluation in excess of 70 percent for the Veteran's service-connected major depressive disorder, since January 24, 2012, have not been met.

C.  Other Considerations

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Throughout the appeal period prior to May 16, 2008, the Veteran's major depressive disorder, at its worst, was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, constant irritability, frequent social withdrawal and isolation,  constricted, blunted, and flat affect, occasional thoughts of suicide, difficulty sleeping, moderate inappropriate behavior, moderate to severe symptoms causing severe social and occupational dysfunction, infrequent auditory hallucinations, and GAF scores ranging from 40 to 60.  Beginning May 16, 2008, the Veteran's major depressive disorder has been manifested by severe depression, anxiety, chronic sleep impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work-like setting, and suicidal and homicidal ideation, auditory/visual hallucinations, GAF scores ranging from 40 to 70, difficulty in establishing and maintaining effective work and social relationships, reduced reliability and productivity, and occupational and social impairment with deficiencies in most areas.  

When comparing the disability picture of the Veteran's major depressive disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the staged disability evaluations assigned.  Ratings in excess of the assigned evaluations are provided for certain manifestations of the service-connected major depressive disorder, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned evaluations reasonably describe the Veteran's disability level and symptomatology both prior to and after May 16, 2008.  Therefore, the currently assigned staged schedular evaluations are adequate and no referral is required.  Id.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claims for ratings in excess of those assigned during any additional distinct period of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

An initial evaluation of 50 percent, but no more, for major depressive disorder, prior May 16, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation of 70 percent, but no more, for major depressive disorder, from May 16, 2008 to January 23, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 70 percent for major depressive disorder, from January 24, 2012, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


